SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

718
CA 12-02400
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


ALICIA M. FLATTS, PLAINTIFF-APPELLANT,

                     V                                           ORDER

VIRGINIA D. RODRIGUEZ, DEFENDANT-RESPONDENT,
ET AL., DEFENDANT.


LIPPES & LIPPES, BUFFALO (RICHARD J. LIPPES OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

KENNEY SHELTON LIPTAK NOWAK, LLP, BUFFALO (THOMAS A. DIGATI OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), entered February 27, 2012. The order granted the
motion of defendant Virginia D. Rodriguez for summary judgment and
dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court